EXHIBIT 10.9

 

  3 West Plumeria Dr    main 408.570.9700    www.SELECTICA.com      San Jose, Ca
95134-2111    fax 408.570.9705      

LOGO [g67034img001.jpg]

September 11, 2006

Dear Bill:

Selectica, Inc. (the “Company”) is pleased to offer you a position as the Chief
Financial Officer, as a regular fulltime employee, reporting to the Chief
Executive Officer. The terms and conditions of your offer will be as follows:

 

 

1.

Salary: You will be a salaried exempt employee. Your starting salary will be
$18,750.00 per month ($225,000.00 per annum), and you will be paid on the 15th
and last day of each month. By signing this letter agreement, you represent and
warrant to the Company that you are under no contractual commitments that are
inconsistent with your obligations to the Company.

 

  2. Signing Bonus: You will also receive a sign on bonus in the amount of
$20,000.00 less applicable employment taxes payable on the first payroll cycle
after the commencement of your employment. If the you resign from the Company
before completing 12 months of continuous employment, then the you shall
immediately return a “pro rata portion” of the after-tax amount of the signing
bonus to the Company in a check made payable to the Company. A pro rata portion
is determined by multiplying the after-tax amount of the signing bonus by a
quotient, the numerator of which is 12 less the number of full months of
employment completed as of the date of resignation and the denominator is 12.

 

  3. Incentive: You will be eligible for a performance incentive of $20,000.00
less applicable employment taxes payable in February 2007 provided you deliver
results against the performance objectives to be set by Stephen Bennion and you
during the first 45 days of your employment with Selectica.

 

  4. Stock Options: Subject to Board approval, you will receive an option to
purchase 150,000 shares of the Company’s Common Stock at an exercise price per
share equal to the fair market value of the Company’s Common Stock per share on
the day when your option is granted by the Company’s Board of Directors. You
will vest 25% of the option shares after 12 months of continuous service, and
the remaining balance will vest in monthly installments over the next 36 months
of continuous service, as described in the applicable stock option agreement.

 

  5.

Restricted Shares: Subject to Board approval, the Company shall grant you 50,000
restricted shares of the Company’s Common Stock under the Plan (the “Shares”).
All of the Shares shall vest on the earliest Permissible Trading Day after the
close of the second consecutive fiscal quarter for which the Company’s
consolidated financial statements, as reported on a Form 10-K or Form 10-Q filed

 

Confidential    Page 1 of 3   



--------------------------------------------------------------------------------

  3 West Plumeria Dr    main 408.570.9700    www.SELECTICA.com      San Jose, Ca
95134-2111    fax 408.570.9705      

LOGO [g67034img001.jpg]

 

 

with the Securities and Exchange Commission, show that the Company earned net
income. In addition, (i) 50% of the Shares shall become vested if the Company is
subject to a Change in Control and (ii) 50% of the Shares shall become vested if
(A) the Company is subject to a Change in Control and (B) you, within 12 months
after such Change in Control, are subject to an Involuntary Termination. The
grant of the Shares shall be subject to the other terms and conditions set forth
in the Plan and the Company’s form of Restricted Stock Agreement.

 

  6. Proprietary Information And Inventions Agreement: As with all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Proprietary Information and Inventions
Agreement, which is attached hereto as Exhibit A.

 

  7. Benefits: You will be entitled to receive employee benefits, including
vacations and holidays, under the Company’s standard employee benefits program,
as it may be amended from time to time. Your eligibility to receive employee
benefits will be subject in each case to the generally applicable terms and
conditions of the benefit plan in question and to the determination of any
person or committee administering such plan.

 

  8. Period of Employment: Your employment with the Company will be “at will”
meaning that either you or the Company will be entitled to terminate our
employment at any time for any reason, with or without cause. Any contrary
representations that have been made to you are superseded by this offer. This is
the full and complete agreement between you and the Company on this term.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at-will” nature of your employment may only changed in an express written
agreement signed by you and an authorized officer of the Company.

 

  9. Outside Activities: During the period that you render services to the
Company, you will not engage in any employment, business or activity that is in
any way competitive with the business or proposed business of the Company, or
any other gainful employment, business or activity, without the written consent
of the Company. While you render services to the Company, you also will not
assist any other person or organization in competing with the Company or in
preparing to compete with the Company or in hiring any employees of the Company.

 

  10. Entire Agreement: Other than your stock option (the terms of which shall
be determined by the Company’s Board of Directors in its sole discretion and
evidenced and governed by the applicable stock option agreement and 1999 Equity
Incentive Plan), this letter and all of the exhibits attached hereto contain all
of the terms of your employment with the Company and supersede any other
understandings or agreements, oral or written, between you and the Company.

 

  11. Modifications: Any additions or modifications of these terms will have to
be in writing and signed by you and an officer of the Company. The terms of this
letter agreement and the resolution of any disputes will be governed by
California law.

 

  12. Senior Staff Executive Change in Control Provisions: In the event of a
change of control and within 12 months thereafter, either (A) the Company
terminates your employment with the Company for a reason other than Cause or
Permanent Disability or (B) you resign for Good

 

Confidential    Page 2 of 3   



--------------------------------------------------------------------------------

  3 West Plumeria Dr    main 408.570.9700    www.SELECTICA.com      San Jose, Ca
95134-2111    fax 408.570.9705      

LOGO [g67034img001.jpg]

 

 

Reason; and you have executed a General Release (Exhibit A of the Severance
Agreement) by the Company of all known and unknown claims that you may then have
against the Company, you will be eligible for the following:

 

  •  

12 months Severance Compensation

 

  •  

12 months COBRA Fringe Benefits

 

  •  

Restricted Shares Vesting (pursuant to Section 5 of this Agreement)

On your first day of work, please bring with you evidence of your U.S.
citizenship or proof of your legal right to live and work in this country. We
are required by federal law to examine documentation of your employment
eligibility within three business days after you begin work.

We believe there is a tremendous opportunity in your joining Selectica’s
Executive Team at this time. We hope that you find the foregoing terms
acceptable, and look forward to the start of your new career with the Company.

This offer is effective as of September 25, 2006. You may indicate your
agreement with these terms and accept this offer by signing and dating both the
enclosed duplicate original of this letter and the enclosed Proprietary
Information and Inventions Agreement and returning them to me.

This offer is contingent upon the successful completion a background check.
Please find a background check consent form enclosed to be returned to Dinesh
Salve in Human Resources.

This offer of employment supersedes any prior offers of employment with
Selectica and will expire at the close of business on September 13, 2006.

 

Sincerely,    

/s/ Stephen Bennion

    Stephen Bennion     Chief Executive Officer     SELECTICA, INC.     Agreed
and accepted on, 9/12/2006    

/s/ Bill Roeschlein

   

9/25/06

Signature     Start Date

Bill Roeschlein

    Print Name    

 

Enclosure

Proprietary Information and Inventions Agreement

Background Consent Form

   

 

Confidential    Page 3 of 3   